              Case 4:20-cv-02395-JST Document 19 Filed 06/08/20 Page 1 of 2



 1
     LEVI & KORSINSKY, LLP
 2   Adam C. McCall (SBN 302130)
     Adam M. Apton (SBN 316506)
 3   388 Market Street, Suite 1300
     San Francisco, CA 94111
 4   Tel: (415) 373-1671
     Email: amccall@zlk.com
 5   Email: aapton@zlk.com

 6   Attorneys for Movant Billy White

 7                               UNITED STATES DISTRICT COURT

 8                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

 9   JIGNESHKUMAR B. PATEL, on behalf of himself    Case No. 4:20-cv-02395-JST
     and a class of similarly situated investors,
10                                                  NOTICE OF MOTION AND MOTION OF
                   Plaintiff,                       BILLY WHITE FOR:
11                                                  (1) CONSOLIDATION OF RELATED
             v.
12                                                  ACTIONS; (2) APPOINTMENT AS LEAD
     eHEALTH, INC., SCOTT N. FLANDERS, DEREK        PLAINTIFF; AND (3) APPROVAL OF
13   N. YUNG, and DAVID K. FRANCIS,                 LEAD COUNSEL

14                 Defendants.                      Date:        July 22, 2020
                                                    Time:        2:00 p.m.
15
                                                    Courtroom:   6-2nd Floor
16                                                  Judge:       Hon. Jon S. Tigar
     PATRICE BERTRAND, on behalf of himself and a
17   class of similarly situated investors,
                                                    Case No. 4:20-cv-02967-JST
18                 Plaintiff,
19           v.
20   eHEALTH, INC., SCOTT N. FLANDERS, DEREK
     N. YUNG, and DAVID K. FRANCIS,
21
                   Defendants.
22

23

24

25

26
27

28

30
        NOTICE OF MOTION AND MOTION OF BILLY WHITE FOR: (1) CONSOLIDATION OF
31     RELATED ACTIONS; (2) APPOINTMENT AS LEAD PLAINTIFF; AND (3) APPROVAL OF
                                   LEAD COUNSEL
                   Case 4:20-cv-02395-JST Document 19 Filed 06/08/20 Page 2 of 2



 1            TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:

 2            PLEASE TAKE NOTICE that on July 22, 2020, at 2:00 p.m. or as soon as counsel may be

 3   heard, the undersigned will move before the Honorable Jon S. Tigar, at the United States District Court

 4   for the Northern District of California, Oakland Courthouse, Courtroom 6 on the 2nd Floor, 1301 Clay

 5   Street, Oakland, CA 94612, pursuant to the Private Securities Litigation Reform Act of 1995, for an

 6   Order:

 7            1.      Consolidating the above-captioned related actions (the “Actions”);

 8            2.      Appointing Billy White (“Movant”) as Lead Plaintiff;

 9            3.      Approving Movant’s choice of Levi & Korsinsky, LLP (“Levi & Korsinsky”) as Lead

10   Counsel; and

11            4.      Granting such other and further relief as the Court may deem just and proper.

12            This Motion is made and based on this Notice, the accompanying Memorandum of Points and

13   Authorities, the Declaration of Adam C. McCall, the [Proposed] Order Consolidating the Actions,

14   Appointing the Movant as Lead Plaintiff, and Approving the Movant’s Selection of Levi & Korsinsky

15   as Lead Counsel, and such other materials, evidence, and argument as may be presented at or prior to

16   a hearing on the Motion.

17   Dated: June 8, 2020                                   Respectfully submitted,

18                                                         LEVI & KORSINSKY, LLP

19                                                         /s/ Adam C. McCall
                                                           Adam C. McCall (SBN 302130)
20                                                         Adam M. Apton (SBN 316506)
                                                           388 Market Street, Suite 1300
21
                                                           San Francisco, CA 94111
22                                                         Tel: (415) 373-1671
                                                           Email: amccall@zlk.com
23                                                         Email: aapton@zlk.com
24
                                                           Attorneys for Movant Billy White and
25                                                         Proposed Lead Counsel for the Class
26
27

28

30                                          1
        NOTICE OF MOTION AND MOTION OF BILLY WHITE FOR: (1) CONSOLIDATION OF
31     RELATED ACTIONS; (2) APPOINTMENT AS LEAD PLAINTIFF; AND (3) APPROVAL OF
                                   LEAD COUNSEL
